Citation Nr: 0107746	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for hypertrophic 
rhinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
chronic tonsillitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the San Juan, Puerto 
Rico Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran requested and was scheduled to appear at a 
hearing at the RO in May 2000.  However, the veteran failed 
to report.


REMAND

The Board observes that an August 1999 VA x-ray evaluation of 
the veteran's sinuses indicated the possibility of nasal 
polyposis and an ear, nose, and throat (ENT) evaluation was 
advised.  The Board notes that the veteran underwent a VA 
examination in August 1999 prior to the X-ray evaluation, but 
there is no indication such examination was performed by an 
ENT specialist.  Moreover, although the veteran's claim 
included entitlement to an increased (compensable) evaluation 
for chronic tonsillitis, the August 1999 VA examination did 
not contain any findings pertaining to the veteran's throat 
to include his pharynx and larynx.  The VA's duty to assist a 
claimant includes obtaining an examination and opinion in 
order to determine the nature and extent of the veteran's 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2099-2100 (2000).  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain VA medical 
records from April 1998 to present and 
associate with the claims folder.  If 
there has been private treatment, the 
appellant should so indicate.  He should 
then either attempt to obtain records for 
the treatment, or provide sufficient 
documentation that the RO may attempt to 
find such records.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
Ear, Nose, and Throat examination to 
determine the nature and extent of both 
the veteran's hypertrophic rhinitis and 
his chronic tonsillitis to include 
whether nasal polyps are present.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All special studies and 
tests should be performed.
 
Thereafter, the case should be readjudicated by the RO.  To 
the extent the benefits sought are not granted, the appellant 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




